20-05027-rbk Doc#53 Filed 08/24/20 Entered 08/24/20 16:26:19 Main Document Pg 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

 In re:                                 §             Chapter 11
 KRISJENN RANCH, LLC                    §
        Debtor                          §          Case No. 20-50805
                                        §
 _________________________________________________________________________

 KRISJENN RANCH, LLC and                §
 KRISJENN RANCH, LLC-SERIES             §
 UVALDE RANCH, and KRISJENN             §
 RANCH, LLC-SERIES PIPELINE             §
 ROW as successors in interest to       §
 BLACKDUCK PROPERTIES, LLC,             §
      Plaintiffs                        §
                                        §
 v.                                     §
                                        §
 DMA PROPERTIES, INC., and              §
 LONGBRANCH ENERGY, LP,                 §       Adversary No. 20-05027
       Defendants                       §
 _________________________________________________________________________

 DMA PROPERTIES, INC                          §
      Cross-Plaintiff/Third Party Plaintiff   §
                                              §
 v.                                           §
                                              §
 KRISJENN RANCH, LLC,                         §
 KRISJENN RANCH, LLC-SERIES                   §
 UVALDE RANCH, and KRISJENN                   §
 RANCH, LLC-SERIES PIPELINE ROW,              §    Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                  §
 LARRY WRIGHT, and JOHN TERRILL               §
      Cross-Defendants/Third-Party            §
      Defendants                              §


        RESPONSE IN OPPOSITION TO MOTION TO CONTINUE HEARING ON
      SUMMARY JUDGMENT MOTION REGARDING BIGFOOT NOTE PAYMENTS
                             [Relates to Dkt. 48]

  TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:



  L & B 24000/0002/L1828090.DOCX/             1
20-05027-rbk Doc#53 Filed 08/24/20 Entered 08/24/20 16:26:19 Main Document Pg 2 of 4




           COMES NOW Third-Party Plaintiffs DMA Properties, Inc. and Frank Daniel Moore

  (together, “Moore”) and files this Response in Opposition Motion to Continue Hearing on

  Summary Judgment Regarding Bigfoot Note Payments [Dkt. 48] (the “Motion to Continue”) and

  in support thereof shows the Court as follows:

           1.        The Motion for Partial Summary Judgment on the Bigfoot Note Payments presents

  a straightforward issue of whether DMA owns 50% of the payments of the Bigfoot Energy note

  under the terms of a contract.1 While the recitation of the procedural history set forth in the Motion

  to Continue is accurate, the Movant does not inform the Court that a virtually identical Motion for

  Partial Summary was filed pre-petition and the Debtor filed for bankruptcy protection

  approximately 10 days prior to the hearing scheduled in the State Court, thus avoiding both the

  hearing and the requirement to file a Response. Attached hereto as Exhibits A & B, respectively,

  are true and correct copies of the state court action report for the prepetition litigation and the

  notice setting hearing. Thus, the Debtor has already had more than 4 months to consider its

  response, and granting an additional 30 days is both unnecessary and unduly prejudicial to DMA.

           2.        Additionally, Debtor has not met its burden of showing that a continuance is

  warranted under Fed. R. Civ. P. 56(d), made applicable to this proceeding through Fed. R. Bankr.

  P. 7056. “To obtain a Rule 56(d) continuance, the party must ‘show [ ] by affidavit or declaration

  that, for specified reasons, it cannot present facts essential to justify its opposition.’” Emrich v. JP

  Morgan Chase Bank, N.A., 575 Fed. Appx. 502, 504 (5th Cir. 2014) (quoting Fed. R. Civ. P. 56(d))

  (brackets in original). The Fifth Circuit has mandated that “[t]o obtain a continuance of a motion

  for summary judgment, a party must specifically explain both why it is currently unable to present

  evidence creating a genuine issue of fact and how a continuance would enable the party to present


  1
    DMA Properties has also filed a summary judgment motion seeking to interpret the Net Profits Agreement
  concerning the pipeline right-of-way as a matter of law, which was set for hearing on August 17, 2020, and was
  recently reset by agreement to September 22, 2020. Debtors are not seeking to continue the hearing of that summary
  judgment motion.
  L & B 24000/0002/L1828090.DOCX/                         2
20-05027-rbk Doc#53 Filed 08/24/20 Entered 08/24/20 16:26:19 Main Document Pg 3 of 4




  such evidence.” Access Telecom, Inc. v. MCI Telecommunications Corp., 197 F.3d 694, 719 (5th

  Cir. 1999) (citation omitted). The Motion to Continue fails to satisfy both the letter and the spirit

  of Rule 56(d).

           3.        The Motion to Continue is not supported by any declaration or affidavit regarding

  the necessity of further discovery. Thus, the Motion to Continue fails to meet the technical

  requirements of Rule 56(d).

           4.        Further, the Motion to Continue contains only vague, generic statements about what

  additional discovery Debtor contends is necessary before it can respond to the Motion for Partial

  Summary Judgment. See Motion to Continue ¶ 14. The Motion for Partial Summary Judgment

  asks this Court to narrow the issues for trial by interpreting a contract as a matter of law. Debtor

  has not identified any disputed factual issues that need to be further developed through discovery

  because there are none. If the Debtor intends to present evidence that the contract should be

  interpreted other than by its plain language, that evidence should be within the Debtor’s control.

           5.        The Court has set this case for trial on December 7, 2020. Delaying the resolution

  of the Motion for Partial Summary Judgment defeats the purpose of creating efficiency.

           6.        The Debtor did not comply with the technical requirements of Rule 56. In any

  event, there is no additional discovery that would be pertinent to the resolution of the Motion for

  Partial Summary Judgment, and Debtor has not identified any such discovery with the specificity

  required for Rule 56(d). Finally, delaying the resolution of the Motion for Partial Summary

  Judgment until late October undermines the policies of judicial efficiency and impedes the parties

  and the Court from narrowing the issues before trial.

           WHEREFORE PREMISES CONSIDERED, DMA Properties, Inc. prays that the Court

  enter an order denying the Motion to Continue and granting DMA Properties, Inc. such further

  relief to which it is entitled at law or equity.

  L & B 24000/0002/L1828090.DOCX/                    3
20-05027-rbk Doc#53 Filed 08/24/20 Entered 08/24/20 16:26:19 Main Document Pg 4 of 4




           Dated: August 24, 2020.

                                               Respectfully submitted,


                                               LANGLEY & BANACK, INC.
                                               745 East Mulberry, Suite 700
                                               San Antonio, Texas 78212
                                               Telephone: (210) 736-6600
                                               Facsimile: (210) 735-6889
                                               Email: nwilson@langleybanack.com

                                               By:  /s/ Natalie F. Wilson
                                                      NATALIE F. WILSON
                                                      State Bar No. 24076779
                                               Counsel for Defendants/Third-Party Plaintiffs
                                               DMA Properties, Inc. and Frank Daniel Moore



                                    CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on all
  counsel of record by way of e-service through the CM/ECF system by notice of electronic filing
  or via email on the 24th day of August, 2020.


                                                       /s/ Natalie F. Wilson
                                                      NATALIE F. WILSON




  L & B 24000/0002/L1828090.DOCX/                 4
